DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 1 of claim 5, “a analog-to-digital” should be -- an analog-to-digital--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 depends on claim 5. Claim 5 claims an analog-to-digital converter (ADC) for converting the second analog wireless communication signal and the second analog wireless sensing signal into a second digital wireless communication signal and a second digital wireless sensing signal. Claim 6 claims a first ADC and second ADC for converting the second analog wireless communication signal and the second analog wireless sensing signal into a second digital wireless communication signal and a second digital wireless sensing signal. It is unclear from the claim language of claim 6, if the first ADC and the second ADC are part of the ADC of claim 5. It is also unclear from the claim language if “a second digital wireless communication signal” and “a second digital wireless sensing signal” are the same as those in claim 5. Clarification is required. Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for being dependent on claim 6.
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite because it depends on claim 1 which claims a single DAC for performing converting. It is unclear from the claim language of claim 17, how the converting steps are performed in parallel by the single claimed DAC of claim 1. Clarification is required.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite because it depends on claim 1 which claims a single DAC for performing converting and followed by transmitting step. It is unclear from the claim language of claim 19, how the transmitting step are performed in parallel after being processed (sequentially) by the single claimed DAC of claim 1. Specification and drawings of instant application provide no further support to the transmitting in parallel after being converted by a single DAC. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 11, 12, 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scharf et al. (US 20200112939 A1), hereinafter, Scharf.

Regarding claim 1:
Scharf discloses a method for wireless communications and wireless sensing, the method comprising: 
converting, by a digital-to-analog converter (DAC) of a device (Fig. 2, DAC 244), a first digital wireless communication signal into a first analog wireless communication signal (Paragraphs [0039], [0059]; data stream to be transmitted via antennas is claimed first digital wireless communication signal. All signals are converted to analog wireless signals by DAC 244 in access point AP 20 (Figs. 1 and 2)); 
converting, by the DAC (Fig. 2, DAC 244), a first digital wireless sensing signal into a first analog wireless sensing signal (Paragraphs [0025], [0041]-[0043], [0059]; NDP is claimed  first digital wireless sensing signal, all signals are converted to analog wireless signals by DAC 244 in access point AP 20 (Figs. 1 and 2)); 
transmitting the first analog wireless communication signal (Paragraphs [0039], [0059], [0060]); and 
transmitting the first analog wireless sensing signal (Paragraphs [0041]-[0043], [0059], [0060]).

Regarding claim 21:
Apparatus claim 21 is rejected as being anticipated by Scharf based on a rationale similar to the one used to reject claim 1 above (paragraphs [0038]-[0040] disclose transmitting antennas).

Regarding claim 3:
Scharf discloses the method, wherein the transmitting the first analog wireless communication signal and transmitting the first analog wireless sensing signal comprises: amplifying, by a common transmit amplifier, the first analog wireless communication signal and the first analog wireless sensing signal; and transmitting the amplified analog wireless communication signal and the amplified analog wireless sensing signal over a common transmitting antenna (Paragraph [0057] discloses amplifiers; paragraphs [0038]-[0040] disclose transmitting antennas; the same antennas are used for transmission of all signals, i.e. at least a common transmitting antenna as claimed).

Regarding claim 10:
Scharf discloses the method, wherein the first analog wireless sensing signal is used for at least one of gesture recognition, health monitoring, activity recognition, sleep quality detection, or a combination thereof (Paragraphs [0024], [0032], [0033]; detecting human movement is claimed activity recognition, detecting human falling is claimed health monitoring).

Regarding claim 11:
Scharf discloses the method, further comprising: converting, by a second DAC of the device, a third digital wireless communication signal and a third digital wireless sensing signal into a third analog wireless communication signal and a third analog wireless sensing signal, respectively; and transmitting the third analog wireless communication signal and the third analog wireless sensing signal over a second transmitting antenna of the device (Paragraph [0046] discloses using plurality of transceivers, each transceiver has the structure shown in Fig. 2, the second transceiver will perform claimed method in the same manner as the first transceiver as explained with respect to claim 1 above, resulting in claimed invention of claim 11).

Regarding claim 12:
Scharf discloses the method, wherein each analog wireless sensing signal transmitted over each transmitting antenna is used in a multiple-input multiple-output (MIMO) type of wireless sensing radar technique to detect a direction of an object causing a reflection of each transmitted analog wireless sensing signal (Paragraphs [0025], [0046] - [0049], [0055]).

Regarding claim 15:
Scharf discloses the method, wherein each analog wireless communication signal transmitted over each transmitting antenna is used in a multiple-input multiple-output (MIMO) type of wireless communications radar technique (Paragraphs [0025], [0046] - [0049], [0055]).

 
Regarding claim 16:
Scharf discloses the method, wherein the converting steps are performed sequentially (Paragraphs [0039], [0041], converting is done based on the signal being transmitted, either data or NDP, i.e. the converting steps are performed sequentially).  

Regarding claim 18:
Scharf discloses the method, wherein the transmitting steps are performed in sequentially (Paragraphs [0039], [0041], transmitting is done based the signal being processed, either data or NDP, i.e. the transmitting steps are performed sequentially).  

Regarding claim 20:
Scharf discloses the method, wherein the first analog wireless communication signal and the first analog wireless sensing signal are transmitted over a common transmitting antenna (Paragraphs [0038]-[0040] disclose transmitting antennas; the same antennas are used for transmission of all signals, i.e. at least a common transmitting antenna as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Yang et al. (US 20170331714 A1), hereinafter, Yang.

Regarding claim 2:
Scharf discloses the method, further comprising: generating, by a processor of the device, the first digital wireless communication signal; and generating, by the processor and a wireless sensing digital transmitter of the device, the first digital wireless sensing signal (Figs. 1, 2, processor 11 performs functions of the AP, including claimed generating).
Scharf is silent about the modem.
However, Yang discloses an access point with a modem (Fig. 2, modem 232; paragraph [0042]).
It would have been obvious to one of ordinary skill in art before the filing date of the instant application to use a modem for the generation of the first digital wireless communication signal as disclosed by Yang. It would have been obvious because transmitting modulated by a modem ensures that the signal can be transmitted over a channel wirelessly with protection against interference.

Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Singh et al. (US 20100245091 A1), hereinafter, Singh.

Regarding claim 4:
Scharf discloses the method, further comprising: receiving, over a receiving antenna of the device (Figs. 1 and 2, antennas 34), a second analog wireless communication signal and a second analog wireless sensing signal, the second analog wireless sensing signal being a reflected analog signal of the amplified analog wireless sensing signal (Paragraph [0006], [0038]).
Scharf fails to disclose HW 85877814US05-43-amplifying, by a receive amplifier of the device, the second analog wireless communication signal and the second analog wireless sensing signal.  
However, Singh discloses a receiver (Fig. 20) for receiving a return signal (claimed sensing signal) with a receive amplifier for amplifying an incoming/received wireless signal (Paragraph [0074]).
It would have been obvious to one of ordinary skill in art before the filing date of the instant application to modify Scharf’s receiver to have a receiver amplifier for amplifying received wireless signal as disclosed by Singh, thereby resulting in claimed amplifying, by a receive amplifier of the device, the second analog wireless communication signal and the second analog wireless sensing signal. It would have been obvious because amplifying a received signal enables easier signal processing and demodulation.

Regarding claim 5:
Scharf and Singh disclose the method of claim 4 above. 
Scharf also discloses the method, further comprising converting, by an analog-to-digital converter (ADC) of the device (Fig. 2, 304), the second analog wireless communication signal and the second analog wireless sensing signal into a second digital wireless communication signal and a second digital wireless sensing signal, respectively (Paragraphs, [0038]-[0040] and [0059]).

Regarding claim 13:
Scharf discloses the method, further comprising: receiving, over a second receiving antenna of the device, a fourth analog wireless communication signal and a fourth analog wireless sensing signal, the fourth analog wireless sensing signal being a reflected analog signal of one of the first or third analog wireless sensing signals (Paragraph [0046] discloses using plurality of transceivers, each transceiver has the structure shown in Fig. 2, the second transceiver will perform claimed method in the same manner as the first transceiver as explained with respect to claim 4 above, resulting in claimed invention of claim 13.); 
Scahrf fails to disclose amplifying, by a second receive amplifier of the device, the fourth analog wireless communication signal and the fourth analog wireless sensing signal.
However, Singh discloses a receiver (Fig. 20) for receiving a return signal (claimed reflected signal) with a receive amplifier for amplifying an incoming/received wireless signal (Paragraph [0074]).
It would have been obvious to one of ordinary skill in art before the filing date of the instant application to modify each of Scharf’s receivers to have a receiver amplifier for amplifying received wireless signal as disclosed by Singh, thereby resulting in claimed amplifying and invention of claim 13. It would have been obvious because amplifying a received signal enables easier signal processing and demodulation.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Singh as applied to claim 4 above and further in view of Perez-Ramirez (US 20180095160 A1), hereinafter, Perez-Ramirez.

Regarding claim 8:
Scharf and Singh disclose the method of claim 4 above, but fail to disclose the method, further comprising synchronizing a phase component of the second analog wireless communication signal and a phase component of the second analog wireless sensing signal using a phase-locked loop of the device.
Perez-Ramirez discloses the method, comprising synchronizing a phase component of a received analog wireless communication signal using a phase-locked loop of the device (Fig. 5, PLL 515; paragraph [0038]).
It would have been obvious to one of ordinary skill in art before the filing date of the instant application to modify Scharf’s receiver as modified by Singh to have a PLL as disclosed by Perez-Ramirez, thereby resulting in claimed synchronizing a phase component of the second analog wireless communication signal and a phase component of the second analog wireless sensing signal using a phase-locked loop of the device. It would have been obvious so as to recover received signal with no errors.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Dror et al. (US 10382087 B), hereinafter, Dror.

Regarding claim 9:
Scharf discloses the method of claim 1 above, but fails to disclose the method, further comprising further comprising synchronizing a phase component of the first analog wireless communication signal and a phase component of the first analog wireless sensing signal using a phase-locked loop of the device.
Dror discloses the method, comprising synchronizing a phase component of a analog wireless communication signal to be transmitted using a phase-locked loop of the device (Column 5, lines 20-60).
It would have been obvious to one of ordinary skill in art before the filing date of the instant application to modify Scharf’s receiver to have a PLL as disclosed by Dror, thereby resulting in claimed synchronizing a phase component of the first analog wireless communication signal and a phase component of the first analog wireless sensing signal using a phase-locked loop of the device. It would have been obvious so as to transmit synchronized signals to protect against errors.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 20170086202 A1) discloses wifi for object detection using wireless devices.
David et al. (US 20170293025 A1) discloses wifi radar with plurality of transceivers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637